             Case 1:20-cv-01206-JDP Document 3 Filed 08/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DESHAWN ROBERTS,                                     No. 2:20-cv-1678 CKD P
12                           Petitioner,
13              v.                                         ORDER
14    JOSIE GASTELO,
15                           Respondent.
16

17             Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. In his application, petitioner challenges a conviction issued

19   by the Kern County Superior Court. Kern County is part of the Fresno Division of the United

20   States District Court for the Eastern District of California. See Local Rule 120(d).

21             Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

22   division of a court may, on the court’s own motion, be transferred to the proper division of the

23   court. Therefore, this action will be transferred to the Fresno Division of the court.

24             Good cause appearing, IT IS HEREBY ORDERED that:

25             1. This action is transferred to the United States District Court for the Eastern District of

26                   California sitting in Fresno; and

27   /////

28   /////
                                                          1
         Case 1:20-cv-01206-JDP Document 3 Filed 08/27/20 Page 2 of 2

 1           2. All future filings shall reference the new Fresno case number assigned and shall be

 2   filed at:
                           United States District Court
 3                         Eastern District of California
                           2500 Tulare Street
 4                         Fresno, CA 93721
 5   Dated: August 26, 2020
                                                     _____________________________________
 6
                                                     CAROLYN K. DELANEY
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13
     12/robe1678.109
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
